Title: General Orders, 7 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Friday July 7th 1780
						
							Parole Alexandria. 
							 Countersigns Narva Nile.Watchword Look about
						
					
					[Officers] For the Day Tomorrow[:] Colonel Chambers[,] Lieutenant Colonel Mentges[,] Brigade Major Bradford
					The manœuvring Battalions which were to have Paraded this Morning are to parade tomorrow morning at four o clock.
					A Detachment for a Week’s command to parade at 6 o clock this afternoon with two days provisions and 40 rounds ⅌ man.
					Ensign Bloomfield of the 3d Jersey Regiment is appointed Adjutant to the same vice Lieutenant Sheppard.
					A Return of Shoes actually Wanting by the Infantry and Artillery to be made tomorrow morning at Orderly time regimentally digested; as the supply in Camp at Present is small, it is expected that the officers commanding Brigades and Regiments will see that no more Men are

included in the Returns than those who are upon the Ground and in immediate want.
					The Board of General officers appointed by the Order of the 3d Instant composed of Major Generals Greene, Lord Stirling, Marquis De La Fayette, Brigadiers General Maxwell Knox and Wayne: have made the following Report.
					“It is the unanimous opinion of this Board that they have not powers to alter the standing of any General officers different from their Appointment and therefore cannot determine upon the Claim of General Irvine of precedence to General Hand.[”]
					At a Division General Court Martial the 27th ultimo Major Talbot President; Mr Swain Clothier for the State of Pennsylvania was tried on the following Charges—Absenting himself from Camp without Leave[,] Neglect of duty—Abuses in the Execution of his Office & Fraud.
					Found Guilty of the first and second Charges being a Breach of section 18th Article 5th also of the 3d Charge being a breach of section 12 Article 1st of the Articles of War (acquitted of the 4th Charge) and sentenced to be dismissed the Service as a Person unworthy the Trust reposed in him.
					The Commander in Chief approves the sentence and orders it to take Place immediately.
					
						After Orders
						While We remain in this incampment a Corporal and four dragoons are to mount with the daily Guards and will receive their orders from the Brigadier or senior officer of the Day.
						Colonel Moylan gives them Tomorrow.
					
				